Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed 08/22/2022, wherein claims 1, 3, 14-15, and 20 were amended, claims 2, 4-6, 8-13, 16, 19 and 21-104 were cancelled, and claims 105-108 were added.
	Claims 1, 3, 7, 14-15, 17-18, 20 and 105-108 are pending.
Election/Restrictions 
	In the Response to Restriction Requirement, filed 1/28/2022, Applicant elected Group I, drawn to methods comprising administering an effective amount of a CARP-1-NEMO inhibitor to a subject with cancer.  For species, Applicants elected 1-(3,4-dihydroxyphenyl)-2-[(1-(4-methylphenyl)-1H-tetrazol-5-yl)thio]ethenone (SNA-1) as the CARP-1-NEMO inhibitor and breast cancer as the cancer.
Claims 106-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
	Claims 1, 3, 7, 14-15, 17-18, 20, 105, and 108 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objections
	Applicant’s amendment to the specification that includes an updated Table 2 is sufficient to overcome this objection.

35 U.S.C. § 112
	Applicant’s cancellation of claim 67 is sufficient to overcome this rejection.
35 U.S.C. § 102
	Applicant’s amendment to claim 1 that adds the formula is sufficient to overcome this rejection.

NEW REJECTIONS 
The below new rejections are necessitated by Applicant’s amendment to the claims.
These rejections are over the same prior art references relied upon in the previous Office Action.
These rejections specifically address the amendment to claim 1, which adds the formula 
    PNG
    media_image1.png
    75
    164
    media_image1.png
    Greyscale
, and the addition of claims 105 and 108.  Modifications to the previous 103 rejections are bolded below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 14-15, 17-18, 20, 105 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intermediate atoms" in lines 8-9 and line 30.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear what atoms this phrase is referencing.
For the purposes of examination, claim 1 is interpreted “wherein each of R1a and R1b are covalently bonded and together comprise a 6-membered heterocycle.”
Claims 3, 7, 14-15, 17-18, 20, 105 and108 are rejected as being dependent on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Note: Due to indefiniteness, claims 1, 3, 7, 14-15, 17-18, 20, 105 and 108, are interpreted as discussed above.

Claims 1, 3, 7, 14, 15, 17, 105 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/078587 to Ryu (published 2019, PTO-892).
Ryu ‘587 teaches a composition for the treatment of cancer containing tria-zolyl-thio-ethanone derivatives for inhibiting the activity of protein phosphatases Cdc25A, CDC25B, CDC25C, PTP1B, Prl-3, LAR, CD45, Yop, PP1 or VHR (abstract, pg. 23, claim 6).
Ryu ‘587 teaches tria-zolyl-thio-ethanone derivatives of the generic formula: 
    PNG
    media_image2.png
    123
    265
    media_image2.png
    Greyscale
, wherein R3 is chlorophenyl, dichlorophenyl, dihydroxyphenyl, nitrophenyl, biphenyl or naphthyl (page 21).  Of the 19 exemplified compounds of Ryu ‘587, 10 of the compounds are dihydroxyphenyls at the R3 position (pages 10-11).

Exemplified as Compound 8 is 
    PNG
    media_image3.png
    168
    359
    media_image3.png
    Greyscale
(pg. 11).  
	Compound 8 meets the limitations of the instantly claimed formula when Z is -S-, Ar1 is 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, and R2 is CH3; Compound 8 does not meet the limitations of -OR1a or -OR1b, which corresponds to R3 of the compound of Ryu ‘587.
The cancers to be treated are breast cancer, rectal cancer, non-Hodgkin’s lymphoma, prostate cancer, pancreatic ductal adenocarcinoma, lung cancer and bone marrow cancer (page 23, claim 8).
While Ryu ‘587 teaches tria-zolyl-thio-ethanone derivatives of the generic formula: 
    PNG
    media_image2.png
    123
    265
    media_image2.png
    Greyscale
, it differs from that of the instant invention in that it does not exemplify a dihydroxyphenyl at the R3 position.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the methyl groups on 
    PNG
    media_image5.png
    171
    359
    media_image5.png
    Greyscale
, compound 8 of Ryu ‘587, with -OH groups to arrive at 
    PNG
    media_image6.png
    106
    165
    media_image6.png
    Greyscale
, 1-(3,4-dihydroxyphenyl)-2[{(1-(4-methylphenyl)-1H-tetrazol-5-yl)thio}ethenone (SN-1).  One of ordinary skill in the art would have been motivated to substitute the -CH3 groups of  
    PNG
    media_image7.png
    96
    134
    media_image7.png
    Greyscale
with the -OH groups, with a reasonable expectation of success, because Ryu ‘587 teaches dihydroxyphenyl at the R3 position and because Ryu ‘587 exemplifies 10 of its 19 exemplified compounds as dihydroxyphenyl at the R3 position.    
	While the prior art does not explicitly teach the compounds as inhibiting the binding of CARP-1 to NEMO or suppressing pro-inflammatory cytokines, since the compounds meet the structural limitations of the instant compounds and since a compound cannot be separated from its physical and chemical properties, these limitations appear to be met.  “From the standpoint of patent law, a compound and all of its properties are inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51(CCPA 1963).
It is additionally noted that the compounds of Ryu ‘587 are being administered for the same purpose to the same patient population as that taught by the instant specification and claims.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/078587 to Ryu (PTO-892) as applied to claims 1, 3, 7, 14, 15, 17, 105 and 108 above, and further in view of US 2006/0281736 to Prevost (published 2006, PTO-892), as evidenced by NIH Clinical Info (published 2022, PTO-892).
Ryu ‘587 is applied as discussed in the above 35 U.S.C 103 rejection.
Ryu ‘587 differs from that of the instantly claimed invention in that it does not teach further administering a chemotherapeutic agent or a DNA damage inducing agent.
Prevost ‘736 teaches a Cdc25 phosphatase inhibitor in combination with at least one other anti-cancer agent for a therapeutic use which is simultaneous, separate or spread over time in the treatment of cancer (abstract).  
5-fluorouracil, doxorubicin, camptothecin, and more compounds are taught as other anti-cancer agents (abstract).  5-fluorouracil and camptothesin are recited as specific DNA damage-inducing agents on page 68 of the specification.  5-fluorouracin, doxorubicin and camptothesin are recited as specific chemotherapeutic agents on page 68 of the instant specification.  
Prevost ‘736 teaches that preferably, the combination produced presents a synergy in the treatment effect (paragraph 16).  
Breast cancer, lymphomas, cancers of the neck and head, cancer of the lung, cancer of the colon, cancer of the prostate and cancer of the pancreas are cancers that can be treated by this method (paragraph 290). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the chemotherapeutic and DNA damaging inducing agents of Prevost ‘736 to the methods of Ryu ‘587, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the chemotherapeutic and DNA damaging inducing agents of Prevost ‘736 to the methods of Ryu ‘587, with a reasonable expectation of success, because Prevost ‘736 and Ryu ‘587 are both directed to a method of treating cancer with Cdc25 inhibitors and Prevost ‘736 teaches the combination of the Cdc25 inhibitors with chemotherapeutic or DNA damaging inducing agents as producing a synergy in the treatment effect.  Furthermore, combining prior art elements, such as treatments for cancer, according to known methods, yields the predictable result of treating cancer. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06.
One of ordinary skill in the art would have been motivated to describe the methods of the combined teachings of Prevost ‘736 and Ryu ‘587 as enhancing the efficacy of a chemotherapeutic or DNA damage-inducing agent or enhancing a chemotherapeutic effect, with a reasonable expectation of success, because Prevost ‘736 teaches the combination of the Cdc25 inhibitors with chemotherapeutic or DNA damaging inducing agents as producing a synergy in the treatment effect.  As evidenced by the glossary of NIH-Clinical Info, drug synergism is an interaction between two or more drugs that causes the total effect of the drugs to be greater than the sum of the individual effects of each drug. 
RESPONSE TO ARGUMENTS
Applicant argues that the Office Action has simply concluded, without support, that one of skill would have found it obvious “to substitute [a dimethyl-substituted phenyl] with [a dihydroxyl substituted phenyl]” and argues that the Office Action does not provide an explicit rationale to modify the Ryu compounds at all.  
This argument is not persuasive.  Ryu ‘587 teaches tria-zolyl-thio-ethanone derivatives of the generic formula: 
    PNG
    media_image2.png
    123
    265
    media_image2.png
    Greyscale
, wherein R3 is chlorophenyl, dichlorophenyl, dihydroxyphenyl, nitrophenyl, biphenyl or naphthyl (page 21).  Ryu ‘587 then exemplifies 10 of its 19 exemplified compounds as dihydroxyphenyl at the R3 position (pages 10-11).  One of ordinary skill in the art would have been motivated to substitute the -CH3 groups of 
    PNG
    media_image7.png
    96
    134
    media_image7.png
    Greyscale
with the -OH groups in 
    PNG
    media_image5.png
    171
    359
    media_image5.png
    Greyscale
, with a reasonable expectation of success, because Ryu ‘587 teaches dihydroxyphenyl at the R3 positions and because Ryu ‘587 exemplifies 10 of its 19 exemplified compounds as dihydroxyphenyl at the R3 position.    
Applicant argues that the Office Action does not provide an explicit rationale as to how to modify Ryu compounds, much less at that specific position.
This argument is not persuasive.  First, it is noted that the previous and instant Office Actions do not recite modifying positions of any of the groups.  Second, as recited in the above paragraphs, Ryu teaches R3 as chlorophenyl, dichlorophenyl, dihydroxyphenyl, nitrophenyl, biphenyl or naphthyl, and exemplifies 10 of its 19 exemplified compounds as dihydroxyphenyl at the R3 position.  For these reasons, there is a reasonable expectation of success that substituting the methyl groups at the R3 position of 
    PNG
    media_image5.png
    171
    359
    media_image5.png
    Greyscale
 would work; obviousness does not require absolute predictability, but a reasonable expectation of success.  See MPEP 2143.02.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622